MEMORANDUM OPINION
                                        No. 04-09-00371-CV

                                   HIGHLAND HOMES, LTD.,
                                         Appellant

                                                 v.

                       BENNY & BENNY CONSTRUCTION COMPANY,
                                      Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-18132
                             Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 28, 2010.

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

the parties who incurred them.

                                                  PER CURIAM